Name: Commission Regulation (EEC) No 614/88 of 4 March 1988 deleting Annex II to Regulation (EEC) No 474/88 as regards the supply of rolled oats to Non-Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  foodstuff;  cooperation policy;  plant product
 Date Published: nan

 5 . 3 ., 88 Official Journal of the European Communities No L 60/27 COMMISSION REGULATION (EEC) No 614/88 of 4 March 1988 deleting Annex II to Regulation (EEC) No 474/88 as regards the supply of rolled oats to non-governmental organizations (NGOs) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food ­ aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2) and in particular Article 6 (1 ) (c) thereof, Whereas, by Annex II to Regulation (EEC) No 474/88 (3), the Commission issued an invi ­ tation to tender for the supply of 200 tonnes of rolled oats for an NGO for Haiti as food aid ; whereas the conditions of the supply . should be reviewed and the Annex in question should consequently be deleted, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 474/88 is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1988. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 47, 20. 2. 1988, p. 24.